F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          July 11, 2005
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

 v.                                                      No. 05-7027
                                                    (Nos. CIV-05-81-S and
 GUADALUPE GONZALEZ,                                 CR-99-00040-003-S)
                                                         (E.D. Okla.)
       Defendant-Appellant.



                   ORDER DENYING A CERTIFICATE OF
                           APPEALABILITY


Before BRISCOE , LUCERO , and MURPHY , Circuit Judges.


      Guadalupe Gonzalez, a federal prisoner proceeding pro se, requests a

certificate of appealability (“COA”) to appeal the denial of his 28 U.S.C. § 2255

petition. For substantially the same reasons set forth by the district court, we

DENY Gonzalez’s request for a COA and DISMISS.

      On May 20, 1999, Gonzalez pled guilty in federal court to a one-count

indictment and, on September 1, 1999, was sentenced to 135 months’

incarceration. He did not directly appeal either his conviction or sentence. On

February 22, 2005, he filed an initial § 2255 motion seeking to vacate his

sentence on the ground that it was imposed in violation of United States v.
Booker, 125 S.Ct. 738 (2005). The district court dismissed the action, finding

that Gonzalez filed his action outside the limitations period established by § 2255,

and denied Gonzalez’s request for a COA. Gonzalez seeks a COA before this

court, arguing that his habeas petition was timely filed and attempting to

challenge his sentence under Booker. 1

      A petitioner may file a § 2255 motion within one year of “the date on which

the judgment of conviction becomes final.” § 2255. It is undisputed that

Gonzalez filed his habeas petition well over a year after his judgment of

conviction became final. He argues, however, that his petition is timely because

it has been filed within one year of “the date on which the right asserted was

initially recognized by the Supreme Court,” and that the “right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on



      1
         Gonzalez’s petition was filed after April 24, 1996, the effective date of
the Antiterrorism and Effective Death Penalty Act (“AEDPA”); as a result,
AEDPA’s provisions apply to this case. See Rogers v. Gibson, 173 F.3d 1278,
1282 n.1 (10th Cir. 1999) (citing Lindh v. Murphy, 521 U.S. 320 (1997)).
AEDPA conditions a petitioner’s right to appeal a denial of habeas relief under
§ 2254 upon a grant of a COA. 28 U.S.C. § 2253(c)(1)(A). A COA may be
issued “only if the applicant has made a substantial showing of the denial of a
constitutional right.” § 2253(c)(2). This requires Gonzalez to show “that
reasonable jurists could debate whether (or, for that matter, agree that) the
petition should have been resolved in a different manner or that the issues
presented were adequate to deserve encouragement to proceed further.” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). Because the district
court denied Gonzalez a COA, he may not appeal the district court’s decision
absent a grant of COA by this court.

                                         2
collateral review.” Id. The right claimed arises out of Booker. However, we

have recently held that “Booker does not apply retroactively on collateral review.”

Bellamy v. United States, 04-5145, 2005 WL 1406176,         F.3d     (10th Cir.

June 16, 2005). Therefore, we agree with the district court that Gonzalez has

filed his petition outside the limitations period and DENY the application for

COA and DISMISS.



                                             ENTERED FOR THE COURT


                                             Carlos F. Lucero
                                             Circuit Judge




                                         3